Citation Nr: 0713286	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of cervical spine surgery.   

2.  Entitlement to an initial compensable rating for pes 
planus of the left foot with a plantar calcaneal spur. 

3.  Entitlement to an initial compensable rating for pes 
planus of the right foot.  

4.  Entitlement to an initial compensable rating for status 
post fracture of the left great toe.   

5.  Entitlement to an initial compensable rating for 
bilateral cataracts. 

6.  Entitlement to an initial compensable rating for a scar 
of the cervical spine. 

7.  Entitlement to service connection for a left shoulder 
disability.  

8.  Entitlement to service connection for a left elbow 
disability.  


9.  Entitlement to service connection for a right elbow 
disability.  

10.  Entitlement to service connection for a low back 
disability.  

11.  Entitlement to service connection for bilateral hearing 
loss. 

12.  Entitlement to service connection for a vocal cord 
disability.  

13.  Entitlement to service connection for status post 
cellulitis of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to January 
2004.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Winston-Salem, North Carolina 
(hereinafter RO).  


FINDINGS OF FACT

1.  By written statements signed by the veteran on April 27, 
2006, prior to the promulgation of a decision in the appeal, 
notification from the veteran was received that a withdrawal 
of his appeal was requested with respect to claims of 
entitlement to an initial rating in excess of 10 percent for 
residuals of cervical spine surgery, an initial compensable 
rating for status post fracture of the left great toe, an 
initial compensable rating for bilateral cataracts, an 
initial compensable rating for a scar of the cervical spine, 
service connection for a vocal cord disability, and service 
connection for status post cellulitis of the right foot.

2.  Pes planus of the left foot with a plantar calcaneal spur 
and pes planus of the right foot are manifested by no signs 
of painful motion, edema, disturbed circulation, weakness, 
atrophy, tenderness, flatfeet, claw feet, hallux valgus, or 
hallux rigidus. 

3.  There is no competent medical evidence of record 
indicating that the veteran has a current left shoulder, 
right or left elbow, low back, or hearing loss disability 
that is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claims for 
entitlement to an initial rating in excess of 10 percent for 
residuals of cervical spine surgery, an initial compensable 
rating for status post fracture of the left great toe, an 
initial compensable rating for bilateral cataracts, an 
initial compensable rating for a scar of the cervical spine, 
service connection for a vocal cord disability and service 
connection for status post cellulitis of the right foot.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  The criteria for an initial compensable rating for pes 
planus of the left foot with a plantar calcaneal spur are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §4.71a, Diagnostic Codes 5284-5276 (2006).    
 
3.  The criteria for an initial compensable rating for pes 
planus of the right foot are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §4.71a, Diagnostic Code 
5276 (2006).   

4.  The veteran does not have a current left shoulder, right 
or left elbow, low back or hearing loss disability that is 
etiologically related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, letters dated in August 2003 and 
January 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  As 
for the duty to assist, the veteran's service medical records 
have been obtained, along with post service medical records.  
The veteran has also been afforded examinations addressing 
the issues remaining on appeal, and while the Board has 
considered the request of the veteran's representative at the 
hearing before the undersigned that the veteran be scheduled 
for additional examinations, the facts of this case as will 
be demonstrated below do not suggest the need for additional 
examinations.  38 C.F.R. § 3.159(c)(4); compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), with Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is also no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 337 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II.  Issues Withdrawn   

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the claimant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

The veteran withdrew his appeal on April 27, 2006, with 
respect to the claims for claims of entitlement to an initial 
rating in excess of 10 percent for residuals of cervical 
spine surgery, an initial compensable rating for status post 
fracture of the left great toe, an initial compensable rating 
for bilateral cataracts, an initial compensable rating for a 
scar of the cervical spine, service connection for a vocal 
cord disability and service connection for status post 
cellulitis of the right foot.  As such, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these matters.  Accordingly, 
the Board does not have jurisdiction to review the appeal 
with respect to these issues and the claims of entitlement to 
an initial rating in excess of 10 percent for residuals of 
cervical spine surgery, an initial compensable rating for 
status post fracture of the left great toe, an initial 
compensable rating for bilateral cataracts, an initial 
compensable rating for a scar of the cervical spine, service 
connection for a vocal cord disability and service connection 
for status post cellulitis of the right foot are dismissed.
 


III.  Service Connection 

Service connection may be granted for disability resulting 
from personal injury or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There 
are some disabilities, including arthritis and sensironeural 
hearing loss, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records show some slight deterioration in 
hearing during service and evidence that the veteran was 
fitted with ear plugs to protect his hearing.  Also reflected 
by the service medical records in pertinent part is treatment 
in May and June 1983 for a laceration of the left elbow 
sustained after a fall by the veteran.  After the veteran 
complained about left shoulder pain, an April 1989 bone scan 
of the left shoulder was conducted and revealed no 
abnormalities.  The veteran also described having pain in the 
left shoulder for one week at a sick call visit in December 
1991.  The physical examination at that time revealed a full 
range of motion, and no crepitus, inflammation or 
neurovascular deficits.  The impression at that time was 
bursitis of the left shoulder.  

The veteran was afforded an examination in September 2003 a 
few months prior to his discharge.  X-rays of the left 
shoulder and both elbows were normal, and an x-ray of the 
lumbosacral spine revealed a pars defect at L5, felt by the 
examiner to more likely be a congenital condition and "not 
secondary to other lumbar pathology."  The examiner also 
noted that the veteran stated that his low back was not a 
problem for him at that time.  Motion in the left shoulder 
and both elbows was normal, and the examination of these 
extremities revealed no objective findings of disability, 
with the examiner noting that there was no pathology evident 
to render a diagnosis with respect to the left shoulder or 
elbows.  Audiometric testing at that time resulted in an 
impression that hearing appeared to be within normal limits, 
with audiometric readings that do not meet the criteria for 
hearing loss disability for VA purposes as defined by 38 
C.F.R. § 3.385.  Private clinical records dated in 2004 and 
2005 reflect treatment for pain in both elbows and diagnoses 
to include bilateral epicondylitis.  

The evidence as represented by the September 2003 
examinations reports shows that there is not a current left 
shoulder, a low back disability, or hearing loss for VA 
purposes required for a grant of service connection.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  To the extent that 
there are current complaints involving any of the conditions 
for which service connection is claimed, a symptom, such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

With respect to the private clinical evidence reflecting 
treatment for epicondylitis in the elbows, neither this 
evidence, nor any other competent medical evidence of record, 
links this condition to service.  As for the veteran's 
assertions that the bilateral elbow condition is related to 
service, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  
 
In short, as there is no medical evidence of a current left 
shoulder or low back disorder, no evidence of hearing loss 
disability for VA purposes as contemplated by regulation, and 
no competent medical evidence linking an elbow disability to 
service, the preponderance of the evidence is against the 
veteran's claims for service connection for hearing loss and 
left shoulder, bilateral elbow, and low back disabilities.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for these conditions 
is not warranted.  

IV.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claims for increased 
ratings for the service-connected foot disorders are based on 
the assignment of initial ratings for these conditions 
following the initial award of service connection for each 
condition.  The United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson v. West, 12 Vet. App. 119 
(1999); Francisco, 7 Vet. App. at 58.  

A March 2004 rating decision granted service connection for 
pes planus of the left foot with a plantar calcaneal spur.  A 
noncompensable rating was assigned under Diagnostic Codes 
5284-5276.  This rating decision also granted service 
connection for pes planus of the right foot, and assigned a 
noncompensable rating for this condition under Diagnostic 
Code 5276.  

Mild symptoms of flatfeet that are relieved by a built up 
shoe or arch support warrant a noncompensable rating.  A 10 
percent rating for flat feet, bilateral or unilateral, 
requires moderate disability, manifested by the weight 
bearing line being over or medial to the great toe, inward 
bowing of the tendo achillis, or pain on manipulation and use 
of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 
percent rating is warranted for moderate foot injuries and a 
20 percent rating is warranted for moderately severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2006).  

At the September 2003 examination, examination of the feet 
revealed no signs of painful motion, edema, disturbed 
circulation, weakness, atrophy, tenderness, flatfeet, claw 
feet, hallux valgus or hallux rigidus.  There is otherwise no 
other clinical evidence that has been submitted that would 
suggest compensable disability due to pes planus in either 
foot.  As such, entitlement to a compensable rating for pes 
planus of the left foot with a plantar calcaneal and pes 
planus of the right foot is not warranted at any time 
subsequent to the effective date of the initial rating, 
February 1, 2004.  See 38 C.F.R. § 3.400 (2006).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations for the 
veteran's pes planus are not inadequate.  Ratings in excess 
of that currently assigned are provided for certain 
manifestations of the veteran's service-connected pes planus 
residuals, but those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his bilateral pes planus, 
and service-connected residuals attributed thereto have not 
shown functional limitation beyond that contemplated by the 
noncompensable ratings currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  
 
Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims for 
compensable ratings for the service-connected pes planus, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The clam for an initial rating in excess of 10 percent for 
residuals of cervical spine surgery is dismissed.    

An initial compensable rating for pes planus of the left foot 
with a plantar calcaneal spur is denied. 

An initial compensable rating for pes planus of the right 
foot is denied. 

The claim for an initial compensable rating for status post 
fracture of the left great toe is dismissed.   

The claim for an initial compensable rating for bilateral 
cataracts is dismissed.  

The claim for an initial compensable rating for a scar of the 
cervical spine is dismissed. 

Service connection for a left shoulder disability is denied.  

Service connection for a left elbow disability is denied.  

Service connection for a right elbow disability is denied.  

Service connection for a low back disability is denied.  

Service connection for bilateral hearing loss is denied. 

The claim for service connection for a vocal cord disability 
is dismissed.  

The claim for service connection for status post cellulitis 
of the right foot is dismissed. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


